AFFIRMED and Opinion Filed December 23, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00225-CR

                           JOEL VEGA, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 2-21-0015

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                           Opinion by Justice Goldstein
      Appellant Joel Vega appeals his conviction for possession with intent to

deliver a controlled substance, methamphetamine, in the amount of 4 grams or more

but less than 200 grams, following a jury trial. In a single issue, he complains the

evidence was insufficient to establish his guilt. For the reasons below, we affirm in

this memorandum opinion. See TEX. R. APP. P. 47.4.

      When determining whether there is sufficient evidence to support a criminal

conviction, we consider the combined and cumulative force of all admitted evidence

in the light most favorable to the verdict to determine whether, based on that

evidence and the reasonable inferences therefrom, a jury was rationally justified in
finding guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318–19

(1979); Winfrey v. State, 393 S.W.3d 763, 771 (Tex. Crim. App. 2013). Although

the State must prove that a defendant is guilty beyond a reasonable doubt, the State’s

burden does not require it to disprove every conceivable alternative to a defendant's

guilt. Tate v. State, 500 S.W.3d 410, 413 (Tex. Crim. App. 2016). In a sufficiency

inquiry, direct evidence and circumstantial evidence are equally probative and

circumstantial evidence alone can be sufficient to establish guilt. Winfrey, 393

S.W.3d at 771.

      In July 2020, Rockwall police officers noticed a lone car sitting in an office

building parking lot near I-30’s intersection with Lake Ray Hubbard at around 7:15

a.m. Noting that no businesses there were open, that the car was parked not near any

business, that the car was alone in the parking lot, and passing by it a third time,

Officer Clayton Lamb conducted what he called a consensual contact. He said he

introduced himself and Sergeant Brittany Layne, and said he wanted “just to make

sure everything was okay or if they needed any assistance from us.” The driver told

Lamb he and the passenger, a woman, were there to watch the sunrise.

      Both the driver, later identified as appellant Vega, and the passenger initially

gave names that were not their own. After Officer Lamb noticed what he described

as “marijuana shake,” dried, shredded pieces of a green, leafy substance, he asked

appellant to step out of the car. Sergeant Layne had the passenger step out as well.

The passenger claimed ownership of the car and consented to a search.

                                         –2–
      During the search, officers found a black backpack in the driver’s floorboard,

where appellant had been sitting. The backpack contained a wallet with appellant’s

Texas identification card. In the backpack, there were ten baggies of a substance

later analyzed and scientifically determined to be methamphetamine, and the total

weight of methamphetamine in 4 of the 10 baggies that the State analyzed was 4.33

grams.

      A person commits a first-degree felony if he knowingly possesses, with the

intent to deliver, a controlled substance in the amount of 4 grams or more but less

than 200 grams. TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (d). The State

must prove, by direct or circumstantial evidence, that appellant exercised control,

management, or care over the controlled substance, that he knew it was contraband,

and that he intended to deliver the controlled substance to another. Tate, 500 S.W.3d

at 413; Taylor v. State, 106 S.W.3d 827, 831 (Tex. App.—Dallas 2003, no pet.).

Mere presence at the location where drugs are found is insufficient, without more,

to establish actual care, custody, or control of controlled substances. Poindexter v.

State, 153 S.W.3d 402, 406 (Tex. Crim. App. 2005). In that situation, reviewing

courts look to “affirmative links” connecting a convicted person to the contraband

to evaluate evidentiary sufficiency. See Evans v. State, 202 S.W.3d 158, 162 n.12

(Tex. Crim. App. 2006).

      The Court of Criminal Appeals has identified a non-exclusive list of fourteen

factors to consider, but “ultimately the inquiry remains that set forth in Jackson:

                                        –3–
Based on the combined and cumulative force of the evidence and any reasonable

inferences therefrom, was a jury rationally justified in finding guilt beyond a

reasonable doubt?” Tate, 500 S.W.3d at 414 (citing Jackson, 443 U.S. at 318–19).

The factors are:

      (1) the defendant’s presence when a search is conducted; (2) whether
      the contraband was in plain view; (3) the defendant’s proximity to and
      the accessibility of the narcotic; (4) whether the defendant was under
      the influence of narcotics when arrested; (5) whether the defendant
      possessed other contraband or narcotics when arrested; (6) whether the
      defendant made incriminating statements when arrested; (7) whether
      the defendant attempted to flee; (8) whether the defendant made furtive
      gestures; (9) whether there was an odor of contraband; (10) whether
      other contraband or drug paraphernalia were present; (11) whether the
      defendant owned or had the right to possess the place where the drugs
      were found; (12) whether the place where the drugs were found was
      enclosed; (13) whether the defendant was found with a large amount of
      cash; and (14) whether the conduct of the defendant indicated a
      consciousness of guilt.


Tate, 500 S.W.3d at 414 (quoting Evans, 202 S.W.3d at 162 n.12).

      In this case, appellant was present during the search; he had been sitting in the

driver’s seat of the car immediately before officers found the backpack directly

underneath where he sat. As noted, officers found 10 baggies of methamphetamine

in the backpack. Officers found his identification card in the backpack, and we reject

his argument that it “requires some conjecture to conclude the backpack” was his

“except for his wallet contained with it.” It is a reasonable inference from the

evidence to conclude he possessed the backpack and its contents when considering

all the evidence.

                                         –4–
      Officers found a scale in the backpack, a device commonly associated with

distributing controlled substances due to its ability to accurately weigh small

amounts of contraband for sale. They also found two packages of small empty

baggies in the backpack, which, according to testimony, are “commonly used” to

package controlled substances for distribution. And officers found several other

types of controlled substances in the backpack, all of which could be fairly attributed

to appellant. Also, appellant initially gave a false name, which courts have

interpreted as an indication of consciousness of guilt. See State v. Cruz, 461 S.W.3d

531, 539 & nn. 35–36 (Tex. Crim. App. 2015).

      Officer Steven Nagy testified, without being able to quote appellant’s exact

words, that appellant was “trying to distance himself from the drugs” in the car,

“saying, since he didn’t own the vehicle, he didn’t have ownership of anything in

the vehicle.” Officer Nagy recalled that “he neither denied nor confirmed that it was

his drugs” and “tried to have it both ways.” Finally, Officer Jeff Ingalls testified the

amount of drugs, combined with the multiple empty baggies and the scale indicate

appellant possessed the methamphetamine with an intent to deliver.

      Appellant argues the methamphetamine he was charged with was hidden in

the backpack inside a metal container, and that the marijuana was also inside the

backpack, all out of his view. He admits having access to the backpack and metal

container but argues “his knowledge of that accessibility is a separate question and

the primary issue.” To the extent it is, if at all, the cumulative force of the evidence

                                          –5–
sufficiently, though circumstantially, demonstrates his knowledge. See Brown v.

State, 911 S.W.2d 744, 747 (Tex. Crim. App.1995) (“[T]he language of our cases

which suggests that a hypothesis of ignorance must be specifically excluded in drug

cases is misleading. It is really only another way of saying that hypothetical

ignorance can be disproven with satisfactory evidence of actual knowledge.”).

      Appellant claims there was other methamphetamine found in the passenger

door, not in his plain view, and that “only the passenger was charged possession of

that small amount.” He has not identified how this undercuts either the evidence

supporting his possession or the evidence supporting the aggregate weight of the

methamphetamine he was charged with possessing from the backpack. He also

argues that the glass pipes found were not in plain view and that there was no

evidence he drove to Rockwall, how long he was in the driver’s seat, or what

relationship he had with the car prior to police intervention. Appellant notes that

evidence embracing several of the factors was not present, and suggests this absence

compels reversal.

      We do not “analyze[] each circumstance of guilt in isolation without

considering the cumulative force of all of the evidence.” See Clayton v. State, 235

S.W.3d 772, 778–79 (Tex. Crim. App. 2007). We consider the logical force of all of

the admitted evidence in the light most favorable to the conviction, drawing all

reasonable inferences from the evidence in favor of the jury’s guilty verdict. Tate,

500 S.W.3d at 417. In doing so here, we conclude the jury was rationally justified in

                                        –6–
finding guilt beyond a reasonable doubt because sufficient evidence affirmatively

links appellant to the methamphetamine and because sufficient evidence establishes

an intent to deliver. See id. at 413–14.

      We overrule appellant’s sole issue and affirm the trial court’s judgment.




                                             /Bonnie Lee Goldstein/
                                             BONNIE LEE GOLDSTEIN
                                             JUSTICE

Do Not Publish
Tex. R. App. P. 47.2(b)
210225F.U05




                                           –7–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JOEL VEGA, Appellant                         On Appeal from the 382nd Judicial
                                             District Court, Rockwall County,
No. 05-21-00225-CR          V.               Texas
                                             Trial Court Cause No. 2-21-0015.
THE STATE OF TEXAS, Appellee                 Opinion delivered by Justice
                                             Goldstein. Justices Myers and
                                             Carlyle participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 23, 2022




                                       –8–